11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Carol Johnene Morris,                          * From the 142nd District Court
                                                 of Midland County,
                                                 Trial Court No. CV47455.

Vs. No. 11-22-00049-CV                         * October 27, 2022

Guadalupe Valdez, as executrix of              * Memorandum Opinion by Bailey, C.J.
the Estate of Manuel Valdez,                     (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.